Judgment, Supreme Court, Bronx County (Joseph A. Mazur, J.), rendered January 30, 1991, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of imprisonment of 5 to 10 years, unanimously affirmed.
The undercover officer approached defendant and requested three "trays”. Defendant led the officer across the street to codefendant, and directed codefendant to hand over "three”. Codefendant handed three vials of crack to defendant, who handed them to the officer, who handed the buy money to defendant, who handed it over to codefendant. One dollar in change was handed back, again, from codefendant to defendant, to the officer. Viewing the evidence in a light most *432favorable to the People (People v Contes, 60 NY2d 620), we find that the evidence was sufficient as a matter of law to disprove defendant’s defense of agency beyond a reasonable doubt (see, People v McAllister, 172 AD2d 154, lv denied 77 NY2d 997; People v Tention, 162 AD2d 355, lv denied 76 NY2d 991). Concur — Carro, J. P., Ellerin, Kupferman and Asch, JJ.